Citation Nr: 0207004	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder injury (minor), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

(The issues of (1) whether new and material evidence has been 
submitted to reopen a claim for service connection for post-
traumatic stress disorder (PTSD);
(2) entitlement to an increased evaluation for a lumbar spine 
disability; and (3) entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1960 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  

During the course of this appeal, an April 1997 rating 
decision increased the evaluation assigned for the residuals 
of left shoulder injury, from 0 to 10 percent.  The issue of 
entitlement to a higher rating remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board is undertaking additional development with respect 
to the issues of 
(1) whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and (2) entitlement to an increased 
evaluation for a lumbar spine disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Accordingly, the issue of entitlement to a total rating based 
on individual unemployability will remain in pending status 
during this development.  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the remaining issues.

The Board notes that the veteran was represented by James W. 
Stanley, Jr.  In a February 2002 letter, the veteran was 
notified that Mr. Stanley was no longer authorized to 
represent claimants for benefits before VA; and that the RO 
had removed Mr. Stanley as the veteran's 'authorized 
representative.  The veteran was informed that he could 
represent himself, appoint an accredited veterans' service 
organization, or appoint a different private attorney.  The 
veteran was further requested to contact the RO if he had 
questions about appointing new representation.  To date, the 
veteran has submitted no response to this notice. Therefore, 
the Board presumes that the veteran wishes to represent 
himself in this matter before the Board.

In a January 2001 statement the veteran appears to raise a 
claim for service connection for chronic fatigue, severe 
headaches, joint and muscle pain, back pain, shoulder pain 
and depression with sleep disturbances based on his service 
in the Persian Gulf War.  This matter is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A rating decision in March 1992 denied service connection 
hypertension; the veteran was notified of that decision but 
did not respond to that decision within one year of such 
notification.

3.  Evidence received since the March 1992 RO decision does 
not bear directly and substantially on whether hypertension 
was aggravated or incurred in service and, when considered 
alone or together with all of the evidence, both old and new, 
that evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  The veteran's service connected residuals of a left 
shoulder injury (minor) include X-ray evidence of 
degenerative arthritis and does not result in limitation of 
motion at the shoulder level.

5.  The veteran's service-connected hemorrhoids are not 
productive of large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left shoulder injury (minor) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5201 (2001).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.114, Diagnostic Code 7336 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has presented new and material 
evidence to reopen his claim of entitlement to service 
connection for hypertension; that his disability from 
residuals of a left shoulder injury, and from hemorrhoids 
warrant respective ratings in excess of 10 and 0 percent 
respectively; and that he is entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities. 

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statements of 
the case and supplemental statements of the case, informed 
the veteran of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

VA generally has a further duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  With 
respect to the determinations herein, review of the claims 
folder indicates that the RO has procured service medical and 
personnel records as well as pertinent post-service medical 
reports identified by the veteran.  The veteran has not cited 
any records of relevant post-service treatment in addition to 
those that have already been sought and/or obtained and 
associated with the claims folder.  In this case, the veteran 
has been afforded pertinent VA examinations.  Therefore, VA 
has no duty to assist him further in procuring evidence 
necessary to support his claims.  Consequently, the Board 
finds that the requirements of the VCAA and its implementing 
regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Furthermore, with respect to the new and material evidence 
claim, the new law specifies that the changes do not require 
VA to reopen a previously disallowed claim unless new and 
material evidence has been received.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. §5103A).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
These regulations detailed when VA would assist a claimant 
trying to reopen finally decided claims.  It is significant 
to point out, however, that the regulations are applicable to 
claims received on or after August 29, 2001.  As the 
pertinent claim in this case was prior to that, these new 
regulations effective August 29, 2001 are not applicable with 
respect to the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for 
hypertension.  

I.  New and Material Evidence to Reopen a Claim for Service 
Connection for Hypertension

The RO first denied service connection for hypertension in a 
March 1992 rating decision.  The RO notified the veteran of 
that decision in that month.  

The veteran failed to initiate an appeal by filing a notice 
of disagreement within one year from the date when the RO 
sent notice of the March 1992 rating decision.  See 38 
U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302.  Thus, 
the March 1992 rating decision became final as to that claim.  
See 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302.  
Therefore, the doctrine of finality set forth in 38 U.S.C.A. 
§§ 7104(a)-(b), 7105(c) applies.  As such, the veteran's 
claim for service connection for hypertension may only be 
reopened if he submits new and material evidence as to that 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In this case, it is clear that the RO did not reopen the 
veteran's claim for service connection for hypertension.  
Nevertheless, regardless of the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate issues according to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened. 

In November 1994 the veteran attempted to reopen his claim 
for service connection for hypertension.  In a November 1995 
rating decision, from which the veteran appealed, the RO 
determined that new and material evidence had not been 
presented to reopen the claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Only if new and material evidence is 
found to have been submitted, then VA must reopen the claim 
and readjudicate it on the merits.  Id.  In this case, the RO 
adjudicated the last final disallowance regarding the claim 
for service connection status in the March 1992 rating 
decision.  The veteran's underlying claim is that he has 
hypertension beginning during active service in 1990.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  A veteran who served during a period of war, or a 
veteran who had peacetime service after December 31, 1946, is 
presumed to have been in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b) (2001).  

Moreover, clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government first to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, then 
to show that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

Evidence of record at the time of the March 1992 rating 
decision included U.S. Army National Guard medical records, 
including for during the veteran's period of active duty from 
November 1990 to May 1991, as well as VA medical records. 

The RO initially denied the veteran's original claim of 
entitlement to service connection for hypertension in the 
March 1992 rating decision based on a determination that 
medical evidence showed that the veteran had a preexisting 
hypertension disorder that was not aggravated during active 
service.  That rating decision was the last final decision on 
this matter before the present appeal. 

In the November 1995 rating decision that is the subject of 
this appeal, the RO denied the veteran's application to 
reopen his claim.  In that decision, the RO essentially 
determined that of the evidence received in connection with 
the current claim was either duplicative of previously 
considered evidence or was merely cumulative with respect to 
the previously considered evidence. 
  
The Board has reviewed the record and observes that the 
evidence pertinent to this claim and added since the March 
1992 rating decision consists of VA and private medical 
records, the transcript of hearing testimony during an 
October 1998 hearing at the RO, and statements from the 
veteran and other laypersons.  

The evidence added since March 1992 include numerous medical 
treatment records including private and VA treatment records, 
which show evidence pertaining to hypertension including 
assessments of that disorder.  However, this evidence is 
merely redundant and cumulative of evidence available at the 
time of the March 1992 rating decision, and merely shows what 
was shown by evidence available at the time of the March 1992 
rating decision, that the veteran had a hypertension 
disorder.  The evidence available in March 1992 included Army 
National Guard medical records showing an assessment of 
hypertension in July 1990, prior to the veteran's period of 
active service commencing in November 1990.  The Board notes 
here that there is no assertion or evidence that a 
hypertension disorder began during the veteran's earlier 
period of active duty from June 1958 to June 1960.  The 
medical evidence added to the record since March 1992 merely 
shows that the veteran continues to have hypertension, and 
thus this evidence is cumulative of the previously available 
evidence. 

Although there are lay statements that were provided since 
March 1992, these are not referable to the veteran's claim 
for service connection for hypertension.  Those statements 
are therefore not material to this issue.

While the evidence discussed above and provided since March 
1992 was not previously submitted, it is either cumulative of 
previously available evidence in that it shows that the 
veteran has hypertension, or it does not bear directly and 
substantially on the specific matter material to this case, 
that of a nexus between a current hypertension and service 
either directly or by way of aggravation during service.

Overall, the records provided since March 1992 are either 
merely cumulative of previous records showing a present 
disorder of hypertension, or contain evidence that is 
immaterial to the issue at hand.  Therefore, these records 
are not "new" because they contain evidence redundant of 
that previously considered by the RO in its March 1992 
decision.  Nor are these records material to an underlying 
issue of whether a present hypertension was a result of 
aggravation of a preexisting condition during active duty 
service.   

The evidence received since the March 1992 rating decision 
also consists of hearing testimony and a number of statements 
from the veteran.  Insofar as the veteran's lay statements 
suggest a nexus between the veteran's active duty service and 
his claimed hypertension, these are redundant of contentions 
considered at the time of the March 1992 rating decision.  In 
this regard, the Board also notes that laypersons do not 
possess the requisite level of medical expertise needed to 
render a competent medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for hypertension is not reopened.  As the 
claim is not reopened, the Board does not have to weigh the 
evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107.

II.  Increased Rating Issues

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

A.  Residuals of Left Shoulder Injury

On initial VA examination in August 1991, the veteran 
reported having constant pain for which he took Motrin and 
Robaxin as needed.  The examination report noted that the 
veteran was right handed.  The veteran denied numbness or 
weakness.  He reported that pain was aggravated with motion.  
Examination of the left shoulder revealed tenderness to 
palpation anteriorly.  The veteran had full range of motion 
and the rest of the shoulder examination was normal.  The 
report of X-ray examination contains an impression of 
radiographically normal left shoulder.  The examination 
report contains a diagnosis of residuals of left shoulder 
injury.

During a February 1997 hearing at the RO the veteran 
testified that he could raise his left arm above the shoulder 
level but it hurt, and that his left arm was weaker than the 
right.  He was unable to do any activities because of the 
left shoulder pain.  

During a March 1997 VA examination, the veteran complained 
that he had soreness and spasm in his left shoulder that 
bothered him all the time but was worse with activity.  He 
obtained relief with oral medications.  On examination of the 
left shoulder, inspection of the shoulder was normal.  It was 
symmetrical compared with the right.  The veteran did not 
demonstrate any ability to abduct his left upper arm past the 
horizontal.  He would not move his scapula to accomplish 
this.  He had a subjective complaint of pain with rotation or 
flexion extension of the elbow.  The muscle strength was 
good; and there was no crepitus or obvious deformity about 
the shoulders noted.  The report contains a diagnosis of left 
shoulder injury with inconsistent findings on examination.  
X-rays were taken the following day.  The X-ray examination 
report contains an impression of mild degenerative changes of 
the acromioclavicular joint.

During an October 1998 hearing at the RO the veteran 
testified that he was unable to do any lifting or use his 
left arm because of pain due to his left shoulder disability, 
and he was unable to lift his left arm above the shoulder 
level. 

VA medical records from January 2000 to May 2002 show 
complaints of bilateral shoulder pain and prescriptions of 
medication.  X-rays studies dated in May 2002 show 
degenerative osteoarthritic changes at both acromioclavicular 
joints, but no evidence of separation.  These records show no 
findings of restriction of limitation of motion of the left 
shoulder.

The veteran's service-connected left shoulder disability was 
initially evaluated at a zero percent rating pursuant to 38 
U.S.C.A. § 4.17a, Diagnostic Code 5203 (impairment of the 
clavicle or scapula) (2001).  See 38 C.F.R. § 4.31 (2001).  
During the course of appeal, in an April 1997 rating decision 
the RO increased the disability rating to 10 percent pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of 
medical evidence showing degenerative changes.  

Under 38 U.S.C.A. § 4.17a, Diagnostic Code 5203, dislocation 
of the clavicle or scapula warrants a 20 percent evaluation.  
Nonunion of the clavicle or scapula, with loose movement, 
warrants a 20 percent evaluation.  Nonunion of the clavicle 
or scapula, without loose movement, warrants a 10 percent 
evaluation.  Severe malunion of the clavicle or scapula 
warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.17a, Diagnostic Code 5202 (2001) 
(impairment of the humerus), a loss of the humerus head 
warrants a 70 percent evaluation for the minor arm.  Nonunion 
of the humerus warrants a 50 percent evaluation for the minor 
arm.  A 40 percent evaluation is warranted for a fibrous 
union of the humerus.  Recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements, warrants a 20 percent evaluation for the 
minor arm. With frequent episodes and guarding of movement 
only at the shoulder level, a 20 percent evaluation is also 
warranted.  Malunion of the humerus with marked deformity or 
a moderate deformity also warrants a 20 percent evaluation.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO has evaluated the veteran's left (minor) shoulder 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, for X-ray evidence of degenerative 
arthritis.  A review of the clinical record does not reveal 
evidence of occasional incapacitating exacerbations as to 
warrant a higher rating under that code.  The findings in the 
most recent VA examination show that the veteran had 
subjective complaint of pain, however, the examiner indicated 
that the veteran did not demonstrate his ability to abduct 
his left arm past the horizontal and would not move his 
scapula to accomplish this.  The diagnosis at that time 
indicated that the findings were inconsistent.  X-ray 
evidence shows degenerative osteoarthritis of the 
acromioclavicular joint, but there was no joint separation.  
Neither that report nor other clinical records show any 
objective evidence of any incapacitating exacerbations as to 
warrant an increase. 

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 30 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In this case, during the veteran's most recent examination in 
March 1997, as discussed above, the findings were 
inconsistent and the report indicated that the veteran did 
not attempt to demonstrate any ability to abduct his left 
upper arm past the horizontal and would not move his scapula 
to accomplish this.  The report of an earlier examination in 
August 1991 had disclosed a full range of active motion of 
the veteran's left shoulder and the motion was not painful. 
The evidence as a whole does not show that the veteran is 
unable to raise his left arm beyond the shoulder.  Therefore, 
the evidence does not show a restriction of motion of such 
severity so as to warrant entitlement to an increased 
evaluation for the left shoulder disability based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The medical evidence also does not show the presence of 
malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity; or frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint of the right upper extremity with guarding of movement 
only at the shoulder level or with guarding of all arm 
movements.  Therefore, an increase for other impairment of 
the humerus, including malunion or recurrent dislocation at 
the scapulohumeral joint, is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5202.

The medical evidence does not show the presence of impairment 
of the clavicle or scapula, with nonunion with loose 
movement, or dislocation so as to warrant an increase under 
38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has 
complained of pain and weakness involving his left shoulder, 
which are considered functional impairments, and these have 
been considered by the Board in evaluating the degree of 
severity of the veteran's left shoulder disability.  The 
Board has considered the pertinent medical evidence, as 
discussed above, in relation with considerations for 
functional loss pursuant to DeLuca.  Most recently he was 
found to have good muscle strength, and there was no crepitus 
or obvious deformity about the left shoulder, which was 
symmetrical with the right one.  With due consideration for 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of the shoulder joint, the 
Board concludes that the veteran is already adequately 
compensated for the left shoulder disability under the 
applicable diagnostic code criteria.  The left shoulder 
disability does not warrant an increased rating under 38 
C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate additional range-of-
motion loss, weakness, excess fatigue or incoordination in 
the shoulder beyond the existing 10 percent evaluation.  
Thus, as shown by the foregoing, the preponderance of the 
evidence is against the veteran's claim for an increase for 
his left shoulder disability.

B.  Hemorrhoids

The RO has evaluated the veteran's hemorrhoids at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2001).  Under this code, a zero percent evaluation is 
assigned for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation is in order in cases of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences. 

In this case, the Board acknowledges that the veteran has 
complained that his hemorrhoids were painful and bleeding due 
to internal hemorrhoids, with painful symptoms aggravated 
with driving, as noted in an August 1991 VA examination.  
During the veteran's October 1998 hearing at the RO he 
testified that his hemorrhoids were painful and that they 
bulge out, itch, swell up and bleed.  He testified then that 
his hemorrhoids flared up about three times a month.  
However, the report of a March 1997 VA examination shows 
findings that there were no external or internal hemorrhoids 
at that time.  Moreover, the recent clinical treatment 
records only show that the veteran requested a refill of 
hemorrhoidal suppositories in February 2001.  A private 
examination report of December 2001 shows no findings of any 
hemorrhoids and noted that there were no external 
hemorrhoids.   VA medical records from January 2000 to May 
2002 show no findings of hemorrhoids; however medications 
include hemorrhoid suppositories.  

The clinical records show no significant symptoms and there 
is no medical evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  In view of this evidence, the Board 
finds that the veteran's hemorrhoid disability does not 
satisfy the requirements for an increased evaluation under 
the criteria of Diagnostic Code 7336.  Therefore, there is no 
basis for an evaluation in excess of 0 percent under 
Diagnostic Code 7336, and the preponderance of the evidence 
is against the veteran's claim for that benefit.

C.  Conclusion

In reaching these determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims for an increased 
rating for his residuals of a left shoulder injury and 
hemorrhoids.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (2001).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his left shoulder or hemorrhoid 
condition.  Based on this information, the Board finds that 
the RO did not err in failing to refer this claim to the 
Director of the Compensation and Pension Service for an 
initial determination. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).
 

ORDER

The veteran's application to reopen the claim for service 
connection for hypertension is denied.  

Entitlement to an increased evaluation for residuals of a 
left shoulder injury is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.





		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

